56 F.3d 65NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.John J. EMIL, Defendant-Appellant.
No. 94-1871.
United States Court of Appeals, Sixth Circuit.
May 26, 1995.

1
Before:  KENNEDY and JONES, Circuit Judges, and HOLSCHUH, Chief District Judge.*

ORDER

2
John J. Emil appeals his judgment of conviction and sentence on one count of transmitting false distress signals in violation of 14 U.S.C. Sec. 88.  The district court sentenced Emil to six months of imprisonment, imposed a $50 special assessment and a $1,000 fine, and ordered Emil to pay restitution in the amount of $5,177.28.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed. R. App.  P. 34(a).


3
Upon appeal, Emil has waived his right to be represented by counsel and elected to proceed pro se.  He argues that:  (1) the district court improperly denied his request for judgment of acquittal; (2) the prosecution did not turn over exculpatory evidence; and (3) the district court improperly admitted "scientific" evidence.


4
Upon review, we conclude that the district court properly denied Emil's request for judgment of acquittal because sufficient evidence exists to support his conviction.  See United States v. Wilson, 27 F.3d 1126, 1132 (6th Cir.), cert. denied, 115 S. Ct. 452 (1994).  The prosecution also properly complied with the requirements of Brady v. Maryland, 373 U.S. 83, 87 (1963), in providing discovery, and the district court did not commit plain error in admitting evidence concerning the operation of the directional finding equipment.  See United States v. Mendez-Ortiz, 810 F.2d 76, 78 (6th Cir. 1986), cert. denied, 480 U.S. 922 (1987).


5
Accordingly, we affirm the district court's judgment of conviction and sentence.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John D. Holschuh, Chief United States District Judge for the Southern District of Ohio, sitting by designation